Citation Nr: 1141000	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a shell fragment wound to the right hip with retained foreign bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability to 10 percent disabling, effective February 8, 2005 for his service-connected shell fragment wound of the right back and posterior chest with retained foreign bodies and continued the 10 percent evaluation for his service-connected shell fragment wound of the right hip with retained foreign bodies.

In March 2008, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In May 2008, the Board remanded the claims for additional development and adjudicative action.  After completion of the Board's requested development, the case was returned for appellate review.  In a November 2008 decision, the Board remanded the Veteran's increased rating claim for his service-connected residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, but denied an increased rating for his service-connected residuals of a shell fragment wound to the right hip with retained foreign bodies.  The Veteran appealed the Board's November 2008 decision, with regards to his increased rating claim for his shell fragment wound to the right hip with retained foreign bodies, to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 2009, the Court granted a Joint Motion for Remand, vacated the November 2009 Board decision, and remanded the case for compliance with the terms of the joint motion.

In June 2010, the Board remanded the case for additional development, consistent with the terms of the joint motion.  The case is again before the Board for additional appellate review.

The issue of entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of a shell fragment wound to the right hip with retained foreign bodies have been manifested by moderate impairment of muscle groups XIII, XV, and XVII.


CONCLUSION OF LAW

The criteria for an increased rating of 40 percent, but no higher, for residuals of a shell fragment wound to the right hip with retained foreign bodies have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.21, 4.40, 4.55, 4.56, 4.73, Diagnostic Codes 5313, 5315, 5317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also observes that during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and once an error is identified as to any of the notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As held in Sanders, all notice errors are presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Additionally, consideration also should be given to 'whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial.' Vazquez- Flores v. Peake, 22 Vet. App. at 46.  Although not specifically discussed by the court, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

A letter dated in February 2005 explained the evidence necessary to support the Veteran's claim.  He was asked to identify evidence showing that his service-connected shell fragment wound residuals had increased in severity.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.

In June 2005 the RO described the status of the Veteran's claim.

A March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

A May 2008 letter discussed the status of the Veteran's appeal. It told the Veteran that records had been requested and that he would be scheduled for an examination.

With respect to the timing of VCAA notice, the Board finds that any defect was harmless error.  Although the notices were provided to the Veteran both before and after the initial adjudication, the Veteran has not been prejudiced thereby.  The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, although the Veteran received inadequate preadjudicatory notice, and that error is presumed prejudicial, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified treatment records have been obtained and associated with the record. VA examinations have been conducted.  The Veteran was afforded a hearing before the undersigned. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Court found in the Joint Remand, that the Board had relied on an inadequate VA examination to rate the Veteran's service-connected right hip disability.  Specifically, the Court found that the June 2008 VA examination was not adequate because the examiner had not identified the muscle groups affected by the Veteran's retained shrapnel, and that a new examination was needed in order to obtain this information.  In addition, the Court found that the Board had not considered functional loss due to pain, weakness, fatigability, and incoordination under 38 C.F.R. §§ 4.40, 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board remanded this case in June 2010 with instructions to provide the Veteran with a VA examination to determine the current nature and severity of the Veteran's right hip disability, and to identify the specific muscles affected by his retained shrapnel.  The Board notes that the Veteran was provided with the required examination in June 2010, which substantially complied with the Board's remand instructions.  With regard to the Deluca provisions, these will be discussed below.  

The Veteran and his representative have not identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

The Veteran's service medical records disclose that he sustained shrapnel fragment wounds from a rocket attack on May 8, 1968.  He was treated an evacuation hospital, where his wounds were debrided and closed.  On May 19, 1968, examination revealed a small wound of the right hip and buttock. Nerve and circulation were intact in all extremities.  Examination in June 1968 revealed multiple fragment wounds around the area of the right thigh.

On VA examination in August 1968, the examiner reviewed the Veteran's history, to include shrapnel fragment wounds to the right flank and hip.  Specifically, he noted three wounds to the right hip region.  The Veteran stated that his hip bothered him when he walked.  Examination revealed three scars.  There was full range of motion of the right hip joint with no limitation of flexion, abduction, adduction, or rotation.  The examiner concluded that the residual disability was mild.

The instant claim for increase was received in February 2005.

VA outpatient treatment records reflect the Veteran's report of right hip pain.

On VA examination in April 2005, the Veteran reported difficulty with pain around the lateral aspect of his right hip.  He endorsed frequent episodes of weakness in the right hip and stated that it seemed to give way after prolonged standing.  Examination revealed an antalgic gait on the right.  Range of motion testing revealed flexion to 120 degrees, full extension, internal rotation to 40 degrees, and external rotation to 30 degrees.  X-rays identified retained shrapnel around the posterior lateral aspect of the Veteran's right hip and thigh.  The impression was moderately symptomatic weakness of the right hip adductor musculature and trochanteric bursitis.

The Veteran was seen for an assessment of chronic back and hip pain in July 2007. Physical therapy was prescribed.

At his March 2008 hearing, the Veteran testified that he had arthritis and bursitis in his right hip because of the residual fragments.  He stated that he used a cane because of his back and hip injuries.  He indicated that he worked for the U.S. Postal Service and that he had missed about 10 days from work due to his disabilities.

An additional VA examination was carried out in June 2008.  The Veteran's history was reviewed.  He reported that he had a sensation of both hips giving way when he walked.  The examiner noted that the Veteran used a cane for balance and support.  He also noted that the Veteran remained employed with the U.S. Postal Service.  On physical examination there was no obvious muscle or soft tissue loss. The Veteran had significant pain with flexion and abduction of the right hip against resistance. Neurovascular examination was intact.  There was no evidence of bursitis.  Active and passive range of motion was full, with flexion from zero to 115 degrees, extension from zero to 20 degrees, abduction from zero to 40 degrees, adduction from zero to 20 degrees, internal rotation from zero to 20 degrees, and external rotation from zero to 65 degrees.  The examiner noted that the Veteran had significant pain against resistance, as well as some increased fatigue, with repetitive resisted abduction.  Otherwise, there was no pain, fatigue, or incoordination with repetitive motion. X-rays revealed no fracture.  The joint space was well preserved.  There was a small chronic avulsion injury of the lesser trochanter.  Metallic shrapnel was seen projecting over the proximal thigh and the right hemipelvis.  The examiner noted the Veteran's report that he had missed about 10 days of work per year secondary to his abdominal wounds and hip pain.  The examiner classified the disability of the Veteran hip and thigh as mild to moderate.

A June 2010 VA muscles examination report shows that the Veteran had injuries to the biceps femoris, in Muscle Group 13, to the adductor magnus, in Muscle Group 15 and to the gluteus minimus, in Muscle Group 17, as residuals of his in-service shell fragment wound.  The examiner noted that there was no through and through injury, but that there were retained foreign bodies, namely shrapnel, as residuals of the wound.  The wound was not initially infected before healing, and there was no associated bone, nerve, vascular or tendon injuries.  The Veteran reported pain, decreased coordination, and uncertainty of movement, but no increased fatigability or weakness.  It was noted that there was no flare-ups of the muscle injury residuals.  The examiner noted that there were residuals of a shell fragment wound of the right hip, with retained foreign bodies.  The hips severity was mild, and was at least as likely as not related to the shrapnel injury due to the presence of prior chronic avulsion injury of the lesser trochanter in x-ray and some evidence of injury to some muscle around the hip and pelvic girdle.  There was mild to moderate functional limitation  on ambulation and standing.  The examiner noted that the scars associated with the injuries were superficial with no evidence of repeated ulceration, tenderness and pain on objective demonstration and no symptomatology.  The examiner noted that there was no muscle or soft tissue loss, and that these scars were  healed with no residuals.  Finally, the examiner found that there were no neurological manifestations associated with the Veteran's service-connected residuals of shell fragment wound to the right hip.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. 
§ 1155. Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  
38 C.F.R. § 4.2 (2011).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Gunshot wounds often result in impairment of muscle, bone and/or nerve. Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47 (2011).  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2011).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2011).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  The combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).
For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Under DC 5301 through DC 5323, disabilities resulting from muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles-- (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.  

For VA rating purposes, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

As an initial matter, the Board notes that, based upon a June 2000 VA examination, in which the examiner noted that the Veteran had weakness in his hip abductor musculature, which was moderately symptomatic, the RO reclassified is service-connected right hip disability from Diagnostic Code 7805 to Diagnostic Code 5316, pertaining to function of muscle group XVI, which controls the flexion of the hip joint.  This Diagnostic Code includes the psoas, illacus and pectineus muscles.  

The April 2010 VA muscles examination revealed a more accurate refelction of the muscles affected by the Veteran's in-service injury.  With regard to the disability affecting his right hip, the examiner noted that the Veteran's residuals of the his in-service injury were retained foreign bodies in his biceps femoris, part of muscle group 13, his adductor magnus, part of muscle group 15, and his gluteus minimus, part of muscle group 17.  None of the muscles specified by the examiner are included in Muscle Group 16, rated under Diagnostic Code 5316.  Therefore, based on this current evidence, this would not be the appropriate Diagnostic Code for rating any of the Veteran's muscle disabilities associated with his in-service injury.  Instead, the Board noted that the medical evidence of record reflects that, in fact, three different muscles, belonging to three separate muscle groups, have been found to have retained foreign bodies associated with his in-service injury.  Therefore, the Veteran should be service-connected for his injury to his biceps femoris, part of muscle group 13, under Diagnostic Code 5313, for his adductor magnus, part of muscle group 15, under Diagnostic Code 5315 and for his gluteus minimus, part of muscle group 17 under Diagnostic Code 5317.  38 C.F.R. § 4.73, Diagnostic Codes 5313, 5315, 5317.

Diagnostic Code 5313 pertains to muscle group XIII. Muscle group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.

Diagnostic Code 5315 pertains to muscle group XV.  Muscle group XV includes the muscles involved in adduction of the hip and flexion of the knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5315.

Diagnostic Code 5317 pertains to muscle group XVII.  Muscle group XVII includes the muscles involved in extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of the fascia lata and iliotibial band, acting with muscle group XIV in postural support of body steadying of the pelvis upon the head of the femur and condyles of the femur on the tibia.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 20 percent disability rating where the disability is moderate; a 40 percent disability rating where the disability is moderately severe, and a maximum 50 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5317.

The Board notes that the April 2010 examiner found that the Veteran's hip severity was mild; however, in order to rate disabilities of the muscle, it is necessary to look at all three sections in the rating criteria.  The Board finds that the Veteran meets the criteria for moderate muscle disabilities for his residuals of a shell fragment wound to the right hip with retained foreign bodies, which includes muscle groups 13, 15 and 17.  The evidence reflects that the type of injury to these muscles are retained shrapnel fragments.  While the evidence shows he underwent debridement of his wounds, he incurred no prolonged infection of these particular wounds. With regard to the history and complaints related to these muscles, the Board notes that the Veteran was treated in service for his injury to his right hip.  In addition, the record reflects consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  The Veteran has complained of pain, impairment of coordination and fatigue.  At his April 2005 VA examination, the Veteran complained of pain around the lateral aspect of his right hip and frequent episodes of weakness in his right hip.  The June 2008 VA examination report discloses pain and some increased fatigue with repetitive resisted abduction.  At his April 2010 VA examination, the Veteran indicated that he had pain, decreased coordination, and uncertainty of movement, but no increased fatigability or weakness.  Finally, there are objective findings of his injury, which include scars on his thigh and pelvic girdle, as noted in his April 2010 VA examination report.  As such, the Board finds that the Veteran's right hip disability, affecting three separate muscle groups, is moderate in nature.  38 C.F.R. § 4.56(d)(2).

While the Board has found that the Veteran's residuals of a shell fragment wound to the right hip with retained foreign bodies are moderate, the evidence of record does not reflect that the muscle disabilities associated with his left hip disability meet the criteria to be considered moderately severe.  There is no evidence of through and through injuries with debridement, prolonged infection, sloughing of soft parts and intermuscular scarring.  In fact, the April 2010 VA examiner noted that there were no through and through injuries and that the wound was not initially infected before healing.  Nor was there any sloughing of soft parts or intermuscular scarring.   No obvious muscle or tissue loss has been documented.  Objectively, there is no evidence indicating the track of the shrapnel was through one or more muscle groups.  Palpation does not show loss of deep fascia, muscle substance, or normal firm resistance.  As such, his right hip disability is not considered moderately severe.  38 C.F.R. § 4.56(d)(3).

As noted above, under 38 C.F.R. § 4.55(e), for compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  In this case, the disability rating for a moderate muscle disability under Diagnostic Code 5317 is 20 percent.  38 C.F.R. § 4.73, Diagnostic Code 5317.  Taking this is the most severely injured muscle group, this rating would be increased one level, to moderately severe, which provides a disability rating of 40 percent.  As such, the Board finds that the Veteran's disability rating for his residuals of a shell fragment wound to the right hip with retained foreign bodies should be 40 percent.  38 C.F.R. § 4.55(e).

In addition, even had the Board concluded that the Veteran was entitled to separate disability ratings under Diagnostic Codes 5313, 5315 and 5317, the combined evaluation would still be 40 percent, when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(d).

As noted above, the Court found that the Board had not considered functional loss due to pain, weakness, fatigability, and incoordination under 38 C.F.R. §§ 4.40, 4.45 and DeLuca in rating the Veteran's right hip disability.  However, the Board notes that the cardinal signs and symptoms of muscle disability, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, are already part of the rating criteria for muscle disabilities.  As such, the Board finds that these factors have been considered.
 
The Board notes that evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  However, in this case, there is no evidence of any associated bone, nerve, vascular or tendon injuries.  With regard to the Veteran's scars associated with his right hip disability, these were found to be painless and not adherent to underlying tissue.  The scars on his thigh were 1 1/4 inch by 1/2 inch on his thigh and a 2 1/2 inch linear scar on his pelvic girdle.  As such, a separate disability rating for his scars is not warranted.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Extraschedular Consideration 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 
  
The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, the Board concludes that the Veteran's disability does not present such an exceptional disability picture such that his current disability rating is inadequate.  Second, the range of social and employment impairment caused by Veteran's muscle disabilities is clearly contemplated by the rating criteria.  As such, the Veteran's level of impairment is within the governing norms contemplated by the rating criteria, which reasonably describes his symptomatology.  Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization during the appeal period.  Nor does the evidence show that the Veteran's service-connected right hip disability alone causes his unemployment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule, beyond the level of already compensated employment impairment.
  
Thus, the evidence does not support referring this case for an extraschedular evaluation.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
  



ORDER

A higher rating of 40 percent for the residuals of a shell fragment wound to the right hip with retained foreign bodies  is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran is service-connected for a shell fragment wound, right back and posterior chest with retained foreign bodies under Diagnostic Code 5319, and for a shell fragment wound of the abdomen, status post laparotomy under Diagnostic Codes 5319 and 7391.  On appeal before the Board is the Veteran's claim for an increased disability rating for his shell fragment wound to his right back and posterior chest; however, the Board finds that it is unable to rate the Veteran's chest and back disability for the following reasons.  The rating criteria for muscle injuries requires that the muscled affected, in this case by the Veteran's retained foreign bodies, are appropriately identified.  The April 2010 examination identified a muscle in muscle group 4, pertaining to the Veteran's right shoulder, and one in muscle group 19, pertaining to the Veteran's abdominal wall.  It is unclear whether the muscle in his abdominal wall is already service-connected as part of his service-connected shell fragment wound of the abdomen.   

As the RO has rated both of these disabilities under Diagnostic Code 5319, but there is nothing in the record which shows which muscles in this Diagnostic Code pertain to his abdominal disability, and which pertain to his chest and back, the Board finds that a remand is necessary, in order for the RO to clarify which muscle disabilities are associated with his service-connected shell fragment wound of the abdomen, status post laparotomy and which are associated with his service-connected shell fragment wound, right back and posterior chest with retained foreign bodies.




Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the Veteran's claim for an increased disability rating for his shell fragment wound, right back and posterior chest with retained foreign bodies and clearly explain the muscles in muscle group XIX which are associated with this disability.  

2.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


